Citation Nr: 1118790	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for residuals of a concussion, to include headaches.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a bilateral eye disability.

5.  Entitlement to service connection for a vestibular system disability.

6.  Entitlement to service connection for a neurological disability.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder and dysthymic disorder

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971.

These matters initially came before the Board of Veterans' Appeals (Board) from July 2004 and March and November 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco Texas.  In the July 2004 decision, the RO denied entitlement to service connection for degenerative disc disease of the cervical spine and osteoarthritis and degenerative disc disease of the thoracic-lumbar spine.

In the March 2005 decision, the RO denied entitlement to service connection for a bilateral eye disability.

In the November 2005 decision, the RO denied entitlement to service connection for tinnitus, a concussion, blurred vision in the left eye, depression, central nervous system damage, and a peripheral vestibular disorder and denied entitlement to a TDIU.

In March 2006, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

The Veteran testified before the undersigned at a March 2008 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In October 2008, the Board denied all claims currently on appeal.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).

In March 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a March 2010 Joint Motion filed by counsel for the Veteran and the VA secretary.

In September 2010, the Board remanded these matters for further development.

In communications received at the Board in March and April 2011, the Veteran's representative asked that the Veteran's appeals be reviewed through the Decision Review Officer (DRO) process and that the Veteran be afforded a DRO hearing.  The record shows; however, that the Veteran's claims have already been considered via that process, and that he was afforded a DRO hearing.

The Veteran's representative also made a "Motion for Continuance to the current proceedings."  The representative reported that a "continuance" was necessary so that an independent medical opinion could be completed.  In February 2010, the Board granted the representative 60 days to submit additional evidence.  Inasmuch as this appeal is being remanded, the Veteran and his representative will have ample opportunity to submit additional evidence prior to a Board decision.  Hence, an extension of time to submit additional evidence at the Board is not required at this point.  

The appeal is again REMANDED to the RO via the Appeals Management Center.


REMAND

In the communication received at the Board in March 2011, the Veteran's representative asked for a hearing before the Board at the RO (Travel Board Hearing).  Given the developments in this case since the last Board hearing, the motion for another hearing is granted.  

Accordingly, the case is REMANDED for the following action:

Afford the Veteran the opportunity for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




